Title: Thomas Jefferson to Thomas Ritchie, 14 February 1819
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Mont. Feb. 13. 14. 19
          
          Th: Jefferson will be obliged to mr Ritchie for the acts of assembly of the sessions of 1816–17 and of 1817–18 to be forwarded by mail and to be considered as a regular subscriber for them hereafter. if placed in account with his newspapers mr Gibson will always pay for them at the same time. he salutes mr Ritchie with frdshp & respect
        